DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/GB2018/050474 02/23/2018, which claims foreign priority to United Kingdom Publication No. 1702892.9 filed February /23, 2017 and United Kingdom Publication No.  1718992.9 filed November 16, 2017.
Status
This Office Action is in response to Applicants' Amendment filed on December 18, 2020 in which Claims 1-21 are cancelled and Claims 22, 29 and 35 are amended.  Claims 22-41 are pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on December 18, 2020, wherein the limitations in pending independent Claim 22 as amended now have been changed; Claims 23-41 depend from Claim 22.  The limitations in the amended claims have been changed and the breadth of Claim 22 has been changed.  Therefore, rejections from the previous Office Action, dated September 18, 2020, have been modified and are listed below.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In Claim 22, step (c), the metes and bounds of the phrase “other reaction products derived from the C3-8 alkyl alcohol” cannot be determined since Claim 22 does not disclose what the reaction products include.
	In Claim 22, it is not clear what is meant by “hemicellulose-derived monosaccharide” (see lines 2 and 3 of Claim 22) and “lignin-derived products” (see the last line of Claim 22).  For example, it is not clear if the phrase “lignin-derived products” mean - - products that are derived from lignin - - or does the phrase mean - - lignin material derived from particular products - -.
	Claims 23-41 are also reject for the above stated reasons since these claims are dependent from Claim 22.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (WO 2015/155534 A1, provided with the IDS filed 12/30/2019) in view of Ropars et al (US Publication No. 2013/0017585 A1, provided with the IDS filed 9/18/2020).
	Applicants claim a method for processing an aqueous hemicellulosic stream containing lignin, the method comprising:(a) contacting an aqueous hemicellulosic stream containing lignin with a C3-8 alkyl alcohol at elevated temperature and acidic pH; (b) separating the reaction mixture obtained from (a) into an aqueous phase containing hemicellulose-derived monosaccharide and an organic phase containing C3-8 alkyl alcohol; (c) concentrating the organic phase obtained from (b) to remove at least some C3-8 alkyl alcohol; (d) treating the residue from (c) with water or an aqueous medium having an alkaline pH; and (e) recovering C3-8 alkyl alcohol from the product of (d).
	The Pandya WO publication discloses a process for the production of hemicellulose-derived monosaccharides comprising: (a) contacting an aqueous hemicellulosic stream with a C3-8 alkyl alcohol at elevated temperature and acidic pH to produce a reaction mixture comprising a C3-8 alkyl ester and a hemicellulose-derived monosaccharide; and (b) separating the reaction mixture obtained from step (a) into an aqueous phase comprising said hemicellulose-derived monosaccharide and an C3-8 alky! ester. The product of step (b) may be further processed using an optional step: (c) reacting said hemicellulose-derived monosaccharide obtained from step (b) with a metal hydroxide.  The Pandya WO publication discloses that constituents of hemicellulose typically have a significant degree of acylation, and as hemicellulosic material is broken down, significant quantities of organic acids (e,g. acetic acid, formic acid) may be formed. Under the process conditions of the present invention, a significant proportion of the organic acids and/or acyl moieties forming part of the hemicellulosic material in the hemicellulosic stream are converted to the corresponding C3-8 alkyl ester, permitting separation of the alkyl ester and hemicellulose-derived saccharide in organic and aqueous phases respectively, resulting in a lactate product (see the paragraph bridging pages 10 and 11).  The Pandya WO publication discloses the C3-8 alkyl alcohol being preferably n-butanol, which embraces instant Claim 23.  See page 11, line 24 of the Pandya WO publication wherein hydrochloric acid and sulfuric acid are the preferred acid used in step (a), which embraces the same acids recited in instant Claim 34.  The Pandya publication discloses step (a) being carried out at a temperature preferably from 130 to 190ºC, which embraces the temperature range of 130ºC to 170ºC recited in instant Claim 33.  The Pandya publication discloses that in step (b) thereof, the products obtained from step (a) are separated into an aqueous phase comprising a hemicellulose-derived monosaccharide and an organic phase comprising a C3-8 alkyl ester. The hemicellulose-derived monosaccharides preferentially partition into the aqueous phase and the C3-8 alkyl esters preferentially partition into the organic phase. Accordingly, use of the process of the invention results in the separation of organic acids from hemicellulose-derived monosaccharides, by conversion of the acids into their C3-8 alkyl esters and carrying out liquid-liquid extraction. This separation results in an improved purity saccharide feedstock for possible onward reaction, for example reaction with metal hydroxide or quaternary ammonium hydroxide in step (c).  The Pandya publication further include an optional step (c), wherein the hemicellulose-derived monosaccharide is reacted with a metal hydroxide or quaternary ammonium hydroxide to product metal lactate or quaternary ammonium lactate (see page 14, lines 30-32), which embraces the information recited in instant Claim 36.  The Pandya publication further include the conversion of various produced 
	The instantly claimed method for processing an aqueous hemicellulosic stream containing lignin differs from the production of hemicellulose-derived monosaccharides disclosed in the Pandya publication by not reciting in the instant claims the presence of C3-8 alkyl esters produced in the Pandya publication.  However, it does appear that C3-8 alkyl esters may be present in the instantly claimed invention in view of the similar contact of the hemicellulose with a C3-8 alkyl alcohol, in view of the similar temperature and pH conditions used by the method disclosed in the Pandya publication and the method recited in the instantly claimed invention.
	The instantly claimed method for processing an aqueous hemicellulosic stream containing lignin also differs from the production of hemicellulose-derived monosaccharides disclosed in the Pandya publication by reciting recovery of the C3-8 alkyl alcohol.  
	The Ropars et al US publication suggests that separation and purification of alcohols from cellulosic or lignocellulosic biomass is well known in the art by disclosing such steps in the abstract thereof.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Pandya WO publication with the teaching of the Ropars et al US publication to reject the instant claims since both references disclose preparation of products originating from lignocellulosic containing material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out the method of processing or breaking down a hemicellulose containing biomass of the Pandya WO publication that separates alcohols obtained therefrom in view of the recognition in the art, as suggested by the Ropars et al US publication, since such alcohols can be purified.
Response to Arguments
December 18, 2020 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the method disclosed in the Ropars et al publication involve production of alcohols from biomass materials which is different from the method recited in instant Claim 22 wherein the alcohol that is recovered was added in an earlier stage of the process.  This argument is not persuasive since the Ropars et al publication is only used to show the separation or isolation of the alcohol from biomass materials.  Despite that the alcohol is produced in the Ropars et al publication, the final separation and isolation of the alcohol from the biomass material in the Ropars et al publication and the instantly claimed invention are substantially the same procedure.  The Pandya WO publication provides the details of how the alcohol was added in an earlier stage of the process, which meet this limitation recited in the instantly claimed method.  Accordingly, the rejection of Claims 22-41 under 35 U.S.C. 103 as being unpatentable over Pandya (WO 2015/155534 A1) in view of Ropars et al (US Publication No. 2013/0017585 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623